Case 6:21-cv-00012-EKD Document 15-1 Filed 04/22/21 Page 1 of 3 Pageid#: 144




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA

__________________________________________
                                          )
WESTWARD INVESTMENT PROPERTIES, )
L.L.C. AND TONY DEMARCO WEST              )                    Case No.: 6:21-at-00012-EKD
                                          )
            Plaintiffs                    )
v.                                        )
                                          )                    DEFENDANT’S
                                          )                    F.R.C.P. RULE 68 OFFER OF
TESLA, INC. d/b/a Tesla Motors, Inc.      )                    JUDGMENT
                                          )
            Defendant.                    )
__________________________________________)

TO PLAINTIFFS AND PLAINTIFFS’ ATTORNEY OF RECORD HEREIN:

       PLEASE TAKE NOTICE THAT Defendant Tesla Motors, Inc. (named herein as Tesla,

Inc. d/b/a Tesla Motors, Inc. [“Tesla”]), by and through its attorneys of record, RoseWaldorf

PLLC, hereby offers to allow judgment to be taken against it and in favor of Plaintiffs Tony West

and Westward Investment Properties, L.L.C., pursuant to Rule 68 of the Federal Rules of Civil

Procedure, in the total sum of Twenty Thousand and 00/100 dollars ($20,000.00), inclusive of all

costs and attorneys’ fees, in exchange for a dismissal of this action in its entirety (including all

claims against all Defendant herein) with prejudice.

       TAKE FURTHER NOTICE that Defendant’s offer of judgment in the amount set forth

above is intended to include, and shall be deemed to include, all claims, causes of action and

demands for interest, taxable costs, other costs, expenses, attorneys’ fees, monetary damages and

declaratory relief. This offer of judgment shall be interpreted and construed such that, if the offer

is accepted and judgment in the amount set forth above is entered against Defendant, payment by

Defendant totaling the amount set forth above shall fully satisfy the judgment against Defendant.

The Defendant shall not be subject to any additional or subsequent award, verdict, judgment,

monetary damages, interest, costs, claims for attorneys’ fees or declaratory relief by any court in
                                                -1-
Case 6:21-cv-00012-EKD Document 15-1 Filed 04/22/21 Page 2 of 3 Pageid#: 145




the above-captioned action and this action, including any and all claims, counterclaims and cross

claims asserted therein by and between the parties, shall be dismissed with prejudice.

       TAKE FURTHER NOTICE that this offer of judgment is made more than 14 days before

the trial of this action, and it is specifically made subject to the provisions of Federal Rules of

Civil Procedure Rule 68 for the express purpose of resolving all claims, causes of action, and

demands alleged by Plaintiffs against Defendant in the above-captioned case. This offer is not to

be construed either as an admission that the Defendant is liable or that Plaintiffs have suffered any

damages. If Plaintiffs accept this offer, written notice of acceptance must be served upon

Defendant’s counsel herein within 14 days after service of this offer pursuant to Rule 68(a).

       TAKE FURTHER NOTICE that the making of this offer is a withdrawal of all previous

offers made by Defendant. In the event this offer is not accepted on or prior to the fourteenth day

after service of the offer, it shall be deemed withdrawn.

       TAKE FURTHER NOTICE that in the event judgment obtained by Plaintiffs is not more

favorable than the above offer, Plaintiffs must pay all costs incurred after the making of this offer

pursuant to Rule 68(d), for which Defendant will make application.


Dated: Albany, New York                                ROSEWALDORF PLLC
       April 19, 2021
                                               By:      s/ Mark W. Skanes
                                                       Mark W. Skanes, Esq.
                                                       (Va. Bar No.: 86953)
                                                       Attorneys for Defendant
                                                       Tesla Motors, Inc.
                                                       501 New Karner Rd.
                                                       Albany, New York 12205
                                                       Phone: (518) 869-9200
                                                       mskanes@rosewaldorf.com




                                                 -2-
Case 6:21-cv-00012-EKD Document 15-1 Filed 04/22/21 Page 3 of 3 Pageid#: 146




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, was served via email, up on Plaintiffs’ counsel

of record, James Feinman, Esq., jb@jfeinman.com, on this date, April 19, 2021.

Dated: Albany, New York
       April 19, 2021

                                                      s/ Mark W. Skanes
                                                     Mark W. Skanes, Esq. (Va. Bar No.: 86953)




                                               -3-
